     Case 2:19-cv-01601-GMN-DJA Document 8 Filed 01/29/20 Page 1 of 2




 1   WRIGHT, FINLAY & ZAK, LLP
     Lindsay D. Robbins, Esq.
 2   Nevada Bar No. 13474
 3   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 4   (702) 475-7967; Fax: (702) 946-1345
     lrobbins@wrightlegal.net
 5   Attorney for Plaintiff, The Bank of New York Mellon, fka The Bank of New York, as Trustee for
 6   the Certificate Holders CWALT, Inc., Alternative Loan Trust 2006-19CB, Mortgage Pass-
     Through Certificates, Series 2006-19CB
 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
     THE BANK OF NEW YORK MELLON,                     Case No.: 2:19-cv-01601-GMN-DJA
10   FKA THE BANK OF NEW YORK, AS
     TRUSTEE FOR THE CERTIFICATE                      NOTICE OF DISASSOCIATION AND
11   HOLDERS CWALT, INC., ALTERNATIVE                 WITHDRAWAL OF COUNSEL
12   LOAN TRUST 2006-19CB, MORTGAGE
     PASS-THROUGH CERTIFICATES, SERIES
13   2006-19CB,
14                 Plaintiff,
15          vs.
16   COMMONWEALTH LAND TITLE
17   INSURANCE COMPANY,

18                  Defendants.

19
           Plaintiff, The Bank of New York Mellon, fka The Bank of New York, as Trustee for the
20
     Certificate Holders CWALT, Inc., Alternative Loan Trust 2006-19CB, Mortgage Pass-Through
21
22   Certificates, Series 2006-19CB (hereinafter referred to as “BONY”), by and through its attorney

23   of record of the law firm of Wright, Finlay & Zak, LLP, hereby gives notice that Matthew S.
24
     Carter, Esq. is no longer an attorney associated with Wright, Finlay & Zak, LLP. Wright, Finlay
25
     ///
26
27   ///
28




                                               Page 1 of 2
     Case 2:19-cv-01601-GMN-DJA Document 8 Filed 01/29/20 Page 2 of 2



     & Zak, LLP will continue to represent BONY and requests that Lindsay D. Robbins, Esq.
 1
 2   receive all future notices.

 3           DATED this 29th day of January, 2020.
 4                                                      WRIGHT, FINLAY & ZAK, LLP
 5
                                                        /s/ Lindsay D. Robbins, Esq.
 6                                                      Lindsay D. Robbins, Esq.
                                                        Nevada Bar No. 13474
 7                                                      7785 W. Sahara Ave., Suite 200
 8                                                      Las Vegas, NV 89117
                                                        Attorney for Plaintiff, The Bank of New York
 9                                                      Mellon, fka The Bank of New York, as
                                                        Trustee for the Certificate Holders CWALT,
10
                                                        Inc., Alternative Loan Trust 2006-19CB,
11                                                      Mortgage Pass-Through Certificates, Series
                                                        2006-19CB
12
13
                                     CERTIFICATE OF SERVICE
14
             Pursuant to F.R.C.P. 5(b) and Electronic Filing Procedure IV(B), I certify that on the
15
16   29th day of January, 2020, a true and correct copy of this NOTICE OF DISASSOCIATION

17   AND WITHDRAWAL OF COUNSEL was transmitted electronically through the Court’s e-
18   filing electronic system to the attorney(s) associated with this case and/or served by depositing a
19
     true copy of same in the United States Mail, at Las Vegas, Nevada, addressed as follows:
20
21           EARLY SULLIVAN WRIGHT GIZER & MCRAE LLP
22           Email: ksinclair@earlysullivan.com
             Email: slau@earlysullivan.com
23
24                                         /s/ Faith Harris
25                                         An Employee of WRIGHT, FINLAY & ZAK, LLP

26
            IT IS SO ORDERED.
27
            DATED: January 31, 2020.
28
                                        ______________________________
                                        Daniel J. Albregts
                                        United States Magistrate Judge

                                                 Page 2 of 2
